DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 2 filed 6/30/2022, with respect to the status of the claims is hereby acknowledged. Claims 1-5, 7-11 and 13 are pending.
Applicant’s arguments, see pg. 2-3, filed  6/30/202, with respect to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. The applicant’s arguments are persuasive. Therefore, the examiner will provide an new prior art rejection in order to clarify the significant teaching value of the references without relying on the teachings of Xu. However, the examiner will rely on the teachings of Cedervall because the applicant’s arguments regarding the teachings of Cedervall are not persuasive. For example, the applicant argues “…[n]or does Cedervall remedy such deficient disclosure of Xu. The Office Action appears to cite paragraphs [0038] and [0041] of Cedervall. However, paragraph [0038] of Cedervall merely relates to the STB sending a request for a new multicast channel to an FCC server, and then receiving the requested information from the FCC server. Paragraph [0041] of Cedervall relates to the FCC server sending out media stream of a multicast channel at an appropriate time. However, neither of these paragraphs relate to correcting reference time in a unicast stream based on reference time information in the media stream of the multicast channel….” The examiner respectfully disagrees because Cedervall’s invention relates to channel change requests performed by a client device/set-top box wherein the FCC media stream disclosure is the same as for unicast-cased methods according to the prior art (Cedervall para 58). More importantly, Cedervall para 68 explicitly teaches the STB needs to synchronize the frame between the FCC media stream and the original channel stream as is relevant to the applicant’s claim limitation in the independent claims. Furthermore, the examiner will rely on newly found prior art references that teach deficiencies of Cedervall. Independent claims 11 and 13, recite similar features. Hence, claims 11, 13 and their dependent claims will also be rejected based on newly found prior art reference(s). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cedervall et al. US 2012/0030707 A1 (hereafter Cedervall) and in further view of Eshet; Amit et al. US 8355450 B1 (hereafter Eshet) and in further view of Einarsson; Torbjorn et al. US 20120246690 A1 (hereafter Einarsson) and in further view of Stockhammer; Thomas et al. US 20180316740 A1 (hereafter Stockhammer).
Regarding claim 1, “a method of switching channels by a set-top box, the method comprising: when a request signal for switching to a switching target channel is received, transmitting a service request signal for access to the switching target channel to an IPTV service device by the set-top box, receiving broadcast data of the switching target channel from the IPTV service device in response to the service request signal; transmitting, to a caching server, a caching information request signal containing packet information about the broadcast data initially received from the IPTV service device and channel information about the switching target channel; receiving, by the set-top box, caching stream data corresponding to the packet information and the channel information from the caching server in response to the caching information request signal” Cedervall teaches embodiments for obtaining information about which FCC channel (i.e., switching channels) the STB must joint to obtain fast channel change for a multicast channel in an IGMP (IPTV) which a person of ordinary skill understands comprises sending request messages comprising packets (para 38 – multicast channel change request sent to an entity of the IP network; para 41 – STB can determine what FCC channel it should join by receiving said information on a multicast channel (i.e., broadcast data of the switching target channel from the IPTIV service device in response to the service request signal)). Therefore, Cedervall teaches a STB may obtain information on what FCC channel to transmit request for FCC packets by receiving FCC server information corresponding to the desired channel from a multicast channel. Cedervall (para 48 – “one way to find out which FCC media stream multicast channel to join is illustrated in FIG. 5. The STB requests 302-1a multicast channel and is provided 302-2 with the multicast address to the FCC media stream multicast channel which is a copy of the requested multicast channel but transmitted with a higher speed (i.e., information received by set-top box is understood to be received in packets comprising the location of where to obtain the data on the channel which is interpreted as channel information about the switching target channel). As illustrated in FIG. 7 in steps 302-5a,b the multicast address may be sent on the multicast control channel.” (i.e., transmitting, to a caching server, a caching information request signal containing packet information about the broadcast data initially received from the IPTV service device and channel information about the switching target channel; receiving, by the set-top box, caching stream data corresponding to the packet information and the channel information from the caching server in response to the caching information request signal). See also Cedervall (para [0058] The FCC media stream channels are constructed from the original TV channel 900 (referred to as the first multicast channel) but with a higher speed than the original TV channel. The FCC media stream channels 901, 902 may be a transcoded and time-forwarded version of the transmitted original TV Channel. Hence the STB can fill the buffer at the same time its start to display the video/audio. The FCC media stream need to arrive before the normal frames and therefore the original TV channel 901' need to be delayed in time before it is being sent out. This is the same as for unicast-based methods according to prior art. However in the embodiments of the present invention a fairly small delay is sufficient, primarily in order to allow for the IGMP switching time when going back to the original TV channel.).  As such, the STB receives the provided 302-2 data to obtain FCC content at a higher rate and which corresponds  to the claimed “a caching information request signal containing packet information about the broadcast data initially received from the IPTV service device and channel information about the switching target channel”).
Note: see prior art made of record but not relied upon Xu; Yahui US 20180295411 A1 (hereafter Xu) Abstract and para 48-50 invention for providing fast channel change to a STB wherein a STB sends IGMP join request to the access device to join a multicast group, STB then receives a first multicast packet of the target channel from the access device, then STB sends a message to the FCC server (caching server) of the first packet received from the multicast service. Xu teaches the FCC server address corresponding to the requested channel is provided so that the STB receives FCC packets for the right channel. As such, FCC server address corresponding to the requested channel is channel information that is included in the STB request to the FCC server. Pertinent to a person of ordinary skill understanding the reception of packets relating to in an IPTV service.
Regarding “and generating, by the set-top box, corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data” Cedervall para 68 explicitly teaches the STB needs to synchronize the frame between the FCC media stream and the original channel stream, however, Cedervall does not refer to a “reference time information in the caching stream data” and “reference time information in the broadcast data” as claimed. However, a person of ordinary skill in the art would understand that timing data for caching stream and timing data for broadcast data is a typical component for synchronizing the two streams of data.
	Regarding the deficiency of Cedervall, Eschet teaches that the set-top box corrects caching stream data relating to PCR timing information (i.e., generating, by the set-top box, corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data (col. 7:26-59 PCR restamping to be performed by user device; col. 6:59-67; col. 5:25-39 channel change request sends to user a unicast stream that includes modified video of interest). See also col. 7:60-67 to col. 9:1-11.
	A person of ordinary skill in the art would have understood the concept of corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data as it pertains to channel change requests because Einarsson teaches an invention for channel change procedure wherein corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data (para 72-80). See also para 84-88 – describing numerous ways in which the PCR may be conveyed in the MPEG transport stream and how they may be adjusted including reference time information related to the broadcast data comprising decoding times.
	Whereas Einarsson teaches numerous ways in which segment timing may be corrected/adjusted and further encourages not limiting how timing adjustments may be performed, the prior art also recognizes another way of correcting timing information. For example, the motivation to incorporate a more recent development for adjusting the timing of segments as claimed (i.e., generating, by the set-top box, corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data) is evidenced in Stockhammner’s invention. Stockhammer teaches an invention for obtaining unicast content in combination with multicast content to reduce start-up latency wherein paragraphs 118-127 teaches first obtaining and initialization segment and then accessing the content by requesting entire Segments or byte ranges of Segments in relation to reducing start-up latency (wherein start-up latency is understood to relate to channel change latency. See paragraphs 118-127 teaching:
“…Based on the buffer fullness and other criteria, rate adaptation is considered. Typically, the first media segment that is downloaded is the live edge segment, but other decisions may be taken in order to minimize start-up latency. [0123] 5. According to the example of FIG. 9, download engine 292 feeds retrieved media data into buffer 294, and at some point in time, media decoder and renderer 296 begins to decode and render the media data. Download engine 292 downloads, and media decoder and renderer 296 presents, the selected Representation of each selected Adaptation Set. The synchronization is done using the presentation time in the Period information signaled in the MPD. For synchronized playout, the exact presentation times in the media shall be used. [0124] a. Once presentation has started, the playout process is continuous. The playout process is based on the assumption that media data will be present in buffer 294 continuously. If the MPD@suggestedPresentationDelay is present in the MPD, then this value may be used as the presentation delay, PD. If the MPD@suggestedPresentationDelay is not present in the MPD, but the DASH client is expected to consume the service at the live edge, then a suitable presentation delay should be selected, typically between the value of @minBufferTime and the value of @timeShiftBufferDepth. It is recommended that the DASH client starts rendering the first sample of the downloaded media segment k with earliest presentation time EPT(k) at PSwc[i]+(EPT(k)−o[r,i])+PD. [0125] 6. The DASH client may request Media Segments of the selected Representations by using the generated Segment list during the availability time window. [0126] 7. Once the presentation has started, the DASH client continues consuming the media content, in that download engine 292 continuously requests Media Segments or parts of Media Segments, and media decoder and renderer 296 plays content according to the media presentation timeline. The DASH client may switch Representations, taking into account updated information from its environment, but this aspect is of less relevance for the discussion in this document. [0127] 8. With the wall-clock time NOW advancing, the DASH client consumes the available Segments. As NOW advances, the client possibly expands the list of available Segments for each Representation in the Period.
	
	Wherein Stockhammer teaches the invention with respect to reducing the start-up latency, Stockhammer recognizes enabling the client device to retrieve segments via a unicast protocol from a buffering device (para 189 – starting service in relation to MPD) and the elements further relate to changing channels (para 75).
Examiner’s Note: See prior art made of record but no relied upon to avoid duplicative references relating to reducing start-up latency relating to fast channel changing:
Thompson; Bruce Albert et al. US 20100202509 A1; Dacosta; Behram Mario US 20060230176 A1; Cheng; Gary Fujen et al. US 20070214490 A1; Davis; Jeffrey et al. US 20070011343 A1; Green, Dustin L. US 20050080904 A1. See also Ver Steeg; William C. US 20080022320 A1 (hereafter Ver Steeg) paragraphs 55-57 disclosing the correcting of playout time of a frame by changing the decode time stamp (DTS) and/or the presentation time stamp (PTS)
	
 	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Cedervall’s invention comprising a set-top box in an IPTV network receiving requests for switching channels and transmitting a service request message to an IPTV service for access to the switched channel and then receiving data at the set-top box for communicating a request with packet information obtained from the IPTV service to a caching server to request a caching stream that will be synchronized by the set-top box by adjusting/correcting timing information of the stored buffered caching stream for presenting caching stream content that is synchronized with the multicast stream data disclosed in Cedervall and by further incorporating known elements of Eschet’s invention for a set-top box for switching channels more efficiently by receiving unicast caching stream data comprising timing information, including PCR data, that will be adjusted/corrected at the set-top box for synchronizing cached stream content with received multicast content of Eschet because the prior art recognizes a problem in the art of channel switching comprising unicast and multicast data having different timing information that will have to by synchronized by adjusting the timing data to effect the synchronized presentation of unicast with multicast data and improve buffering functionalities as disclosed in Einarsson. Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Cedervall, Eschet, and Einarsson by further incorporating Stockhammer’s invention with respect to reducing the start-up latency in relation to channel change requests because Stockhammer recognizes enabling the client device to retrieve segments via a unicast protocol from a buffering device and utilizing broadcast timing information in relating to correcting the timing reference information for the buffered segments in order to synchronize unicast data and broadcast stream data thereby reducing start-up latency.
Regarding claim 2, “wherein, in the transmitting to the caching server, the caching information request signal is transmitted to the caching server when the broadcast data of the switching target channel from the IPTV service device starts to be received” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Cedervall teaches embodiments for obtaining information about which FCC channel the STB must joint to obtain fast channel change for a multicast channel (para 38 – multicast channel change request sent to an entity of the IP network; para 41 – STB can determine what FCC channel it should join by receiving said information on a multicast channel). Therefore, Cedervall teaches a STB may obtain information on what FCC channel to transmit request for FCC packets by receiving FCC server information corresponding to the desired channel from a multicast channel. The prior art teaches various embodiments of how and when the STB receives the caching server information (e.g., requests to the FCC server or from multicast streams). As such, wherein the caching server information is obtained from a multicast channel, a person of ordinary skill in the art would have understood that multicast packets initially received by the STB from the IPTV service containing the FCC server information would have to be received from before transmitting a request to the caching server. See also the teachings of Stockhammer in relation to paragraphs 118-127 disclosing once the client device obtains broadcast data of the requested content is received, then the request to a buffering device is transmitted.
Regarding claim 3, “wherein the packet information about the broadcast data comprises a part or all of initial N bytes information of the broadcast data received from the IPTV service device, feature information about initially received packet data, and packet connection number information” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Stockhammer para 40 teaching that the user device/set-top box receives packet information to obtaining initialization information for accessing the representation relating to identified segments and attributes (i.e., features) of packet information and connection identifiers for said segment packets; para 179 and Fig. 16 disclosing segment information comprises features related to the segment packets; see Stockhammer “[0040] A representation may include one or more segments. Each representation may include an initialization segment, or each segment of a representation may be self-initializing. When present, the initialization segment may contain initialization information for accessing the representation. In general, the initialization segment does not contain media data. A segment may be uniquely referenced by an identifier, such as a uniform resource locator (URL), uniform resource name (URN), or uniform resource identifier (URI). The MPD may provide the identifiers for each segment. In some examples, the MPD may also provide byte ranges in the form of a range attribute, which may correspond to the data for a segment within a file accessible by the URL, URN, or URI.
Regarding claim 4, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose end position is a packet identical to the packet information among the stream data corresponding to the channel information” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Stockhammer teaches the client device is able to request particular byte ranges identified in the steam data corresponding to the channel information (see Stockhammer para 118-127; 189; see also Stockhammer references in the rejection of claim 3 relating to referencing specific packets for retrieval from a unicast source). See also Cedervall Fig. 10-11 teaches obtaining caching stream data from FCC Streams with end position is a packet identical to the packet information among the stream data corresponding to the channel information. and Sljivic teaches the client device indicates the amount of packets which signifies a stopping point indicated as part of the channel request information transmitted from the client. See also prior art made of record but not relied upon in the rejection of claim 4 but disclosed in the rejection of claim 5: Sljivic [0041] HTTP Response Body [0042] Containing the Buffered RTP Multicast Transport Stream Starting with the PMT before Iframe (the access pointer). The PMT is only used if the HTTP Response header is not set (fallback). [0043] The Server keeps a maximum of one GOP Size and adjusts the Burst overhead according to what the Client requested dynamically, for example with the following statement, or request, or syntax: http://FastChannelChangeServiceGroup/ChannelID/Burstoverhead=20Percent. See also wherein Xu para 50 teaches packet connection number information as The STB notifies the FCC server that the STB has received the multicast stream, and notifies the FCC server of a first multicast packet sequence number. As such, a person of ordinary skill in the art would have reasonably inferred that the prior art solves the problem of not sending unnecessary data packets and picks up from the end positions of the necessary streams.
Regarding claim 7, “wherein the generating corrected caching stream data comprises: generating the corrected caching stream data by correcting the reference time information in the caching stream data based on a reception time and a data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Cedervall para 68 explicitly teaches the STB needs to synchronize the frame between the FCC media stream and the original channel stream, however, Cedervall does not refer to a “reference time information in the caching stream data” and “based on a reception time and a data value of the reference time information in the broadcast data” as claimed. However, a person of ordinary skill in the art would understand that timing data for caching stream and timing data for broadcast data is a typical component for synchronizing the two streams of data.
	Regarding the deficiency of Cedervall, Eschet teaches that the set-top box corrects caching stream data relating to PCR timing information (i.e., generating, by the set-top box, corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data (col. 7:26-59 PCR restamping to be performed by user device; col. 6:59-67; col. 5:25-39 channel change request sends to user a unicast stream that includes modified video of interest). See also col. 7:60-67 to col. 9:1-11.
	A person of ordinary skill in the art would have understood the concept of corrected caching stream data by correcting reference time information in the caching stream data based on based on a reception time and a data value of the reference time information in the broadcast data as it pertains to channel change requests because Einarsson teaches an invention for channel change procedure wherein corrected caching stream data by correcting reference time information in the caching stream data based on reference time information in the broadcast data (para 72-80). See also para 84-88 – describing numerous ways in which the PCR may be conveyed in the MPEG transport stream and how they may be adjusted including reference time information related to the broadcast data comprising decoding times.
	Whereas Einarsson teaches numerous ways in which segment timing may be corrected/adjusted and further encourages not limiting how timing adjustments may be performed, the prior art also recognizes another way of correcting timing information. For example, the motivation to incorporate a more recent development for adjusting the timing of segments as claimed (i.e., generating, by the set-top box, corrected caching stream data by correcting reference time information in the caching stream data based on a reception time and a data value of the reference time information in the broadcast data) is evidenced in Stockhammner’s invention. Stockhammer teaches an invention for obtaining unicast content in combination with multicast content to reduce start-up latency wherein paragraphs 118-127 teaches first obtaining and initialization segment and then accessing the content by requesting entire Segments or byte ranges of Segments in relation to reducing start-up latency (wherein start-up latency is understood to relate to channel change latency. See paragraphs 118-127 teaching:
“…Based on the buffer fullness and other criteria, rate adaptation is considered. Typically, the first media segment that is downloaded is the live edge segment, but other decisions may be taken in order to minimize start-up latency. [0123] 5. According to the example of FIG. 9, download engine 292 feeds retrieved media data into buffer 294, and at some point in time, media decoder and renderer 296 begins to decode and render the media data. Download engine 292 downloads, and media decoder and renderer 296 presents, the selected Representation of each selected Adaptation Set. The synchronization is done using the presentation time in the Period information signaled in the MPD. For synchronized playout, the exact presentation times in the media shall be used. [0124] a. Once presentation has started, the playout process is continuous. The playout process is based on the assumption that media data will be present in buffer 294 continuously. If the MPD@suggestedPresentationDelay is present in the MPD, then this value may be used as the presentation delay, PD. If the MPD@suggestedPresentationDelay is not present in the MPD, but the DASH client is expected to consume the service at the live edge, then a suitable presentation delay should be selected, typically between the value of @minBufferTime and the value of @timeShiftBufferDepth. It is recommended that the DASH client starts rendering the first sample of the downloaded media segment k with earliest presentation time EPT(k) at PSwc[i]+(EPT(k)−o[r,i])+PD. [0125] 6. The DASH client may request Media Segments of the selected Representations by using the generated Segment list during the availability time window. [0126] 7. Once the presentation has started, the DASH client continues consuming the media content, in that download engine 292 continuously requests Media Segments or parts of Media Segments, and media decoder and renderer 296 plays content according to the media presentation timeline. The DASH client may switch Representations, taking into account updated information from its environment, but this aspect is of less relevance for the discussion in this document. [0127] 8. With the wall-clock time NOW advancing, the DASH client consumes the available Segments. As NOW advances, the client possibly expands the list of available Segments for each Representation in the Period.
	
	Wherein Stockhammer teaches the invention with respect to reducing the start-up latency, Stockhammer recognizes enabling the client device to retrieve segments via a unicast protocol from a buffering device (para 189 – starting service in relation to MPD) and the elements further relate to changing channels (para 75); see also para 84 manifest file comprises wall-clock time corresponding to reference time comprising a particular value. See also Stockhammer para 145-146 disclosing client device is aware of the reception time of data with corresponding data values.

Regarding claim 8, “wherein the generating corrected caching stream data comprises: correcting the data value of the reference time information initially calculated in the caching stream data received after the reception time to a value equal to the data value of the reference time information in the broadcast data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 and 7 rendering obvious the correction and adjustment of buffered data that will be synchronized with a second stream (e.g., multicast data related to a channel change request).
Regarding claim 9, “wherein the generating corrected caching stream data comprises: disabling the reference time information in the broadcast data used in correcting the reference time information in the caching stream data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 and 7 wherein Stockhammer para 118-127 teaches “…The synchronization is done using the presentation time in the Period information signaled in the MPD. For synchronized playout, the exact presentation times in the media shall be used. [0124] a. Once presentation has started, the playout process is continuous. The playout process is based on the assumption that media data will be present in buffer 294 continuously. If the MPD@suggestedPresentationDelay is present in the MPD, then this value may be used as the presentation delay, PD. If the MPD@suggestedPresentationDelay is not present in the MPD, but the DASH client is expected to consume the service at the live edge, then a suitable presentation delay should be selected, typically between the value of @minBufferTime and the value of @timeShiftBufferDepth….” See also prior art made of record but not relied upon Ver Steeg (para 55 the playout time of a frame is set directly by changing the decode time stamp (DTS) and/or presentation time stamp (PTS) associated with the next frame. The DTS and/or PTS are carried in the single program transport stream. The DTS instructs the decoder as to a target time for removing a frame from the decode buffer and decoding it. The PTS instructs the decoder as to a target time for presenting the decoded frame to the display system; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).
Regarding the device claim 11 the claim is grouped and rejected with the method claims 1-4 and 7-9 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-4 and 7-9 and because the steps of the method are easily converted into elements of a set-top apparatus by one of ordinary skill in the art. With respect to the elements interpreted as structure, the functions rendered obvious by the prior art of record also render obvious utilizing structural elements such as processors for achieving and rendering obvious the claimed functions (e.g., Cedervall Fig. 12, para 27, 72-76 disclosing processors and memory; see also Stockhammer Fig. 6-7 and para 112-113 client device comprising processor and memory).
Regarding the non-transitory computer readable media claims 13 the claims are grouped and rejected with the method claims 1-4 and 7-9 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-4 and 7-9 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cedervall et al. US 2012/0030707 A1 (hereafter Cedervall) and in further view of Eshet; Amit et al. US 8355450 B1 (hereafter Eshet) and in further view of Einarsson; Torbjorn et al. US 20120246690 A1 (hereafter Einarsson) and in further view of Stockhammer; Thomas et al. US 20180316740 A1 (hereafter Stockhammer) and in further view of SLJIVIC et al., US 20190191212 A1 (hereafter SLJIVIC).
Regarding claim 5, “wherein the receiving of the caching stream data comprises: receiving, from the caching server, the caching stream data whose start position is an I frame immediately preceding the identical packet or an I frame preceding N (N.gtoreq.1) frames from the immediately preceding I frame” Cedervall, Eshet, and Einarsson are silent with respect to the limitation of claim 5 as recited. However, Stockhammer teaches providing data from a transition point wherein a sub-sequence of frames that depend from a stream access point that are necessary data used for prediction for other data may also be included in the temporal sub-sequence. See Stockhammer [0109] In some examples, movie fragments 164 may include one or more stream access points (SAPs), such as IDR pictures. Likewise, MFRA box 166 may provide indications of locations within video file 150 of the SAPs. Accordingly, a temporal sub-sequence of video file 150 may be formed from SAPs of video file 150. The temporal sub-sequence may also include other pictures, such as P-frames and/or B-frames that depend from SAPs. Frames and/or slices of the temporal sub-sequence may be arranged within the segments such that frames/slices of the temporal sub-sequence that depend on other frames/slices of the sub-sequence can be properly decoded. For example, in the hierarchical arrangement of data, data used for prediction for other data may also be included in the temporal sub-sequence.  
In an analogous art, Sljivic teaches indicating a burst duration of packets required from the caching server starting at I frames para and wherein the I-frame is in the past at the time of the channel change request (see para 28-31, 38, 41, 79); see also [0050] As described in FIG. 4 the burst duration is summarized with the Formula BD=(t.sub.CI−t.sub.IFrame)*(1/[BB/NB−1]), where BD is the Burst Duration and it is depicted in FIG. 4.; [0051] BD=Burst Duration; [0052] NB=Nominal Bitrate; [0053] BB=Burst Bitrate=Nominal Bitrate*(1+Overhead Factor); [0054] t.sub.IFrame=Time of last buffered Iframe [0055] t.sub.c1=Time last packet arrived in Buffer; [0056] The already existing systems are using the burst duration to fill up the dejitter/retries buffer on client and to correct A/V Delay on TS Stream. The client is currently considered as a mere passive receiver of burst data. Those designs are focusing on having dumb clients to save STB costs. STB HW is becoming faster and cheaper (e.g. current inexpensive solutions with 4 Core) the older designs do not take advantage of this evolution.
Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Cedervall, Eschet, Einarsson, and Stockhammer comprising a client device for reducing start-up latency relating to channel change requests that incorporates unicast and multicast stream reception wherein providing data from a transition point wherein a sub-sequence of frames that depend from a stream access point that are necessary data used for prediction for other data may also be included in the temporal sub-sequence by further incorporating Sljivic’s invention with respect to reducing the start-up latency in relation to channel change requests because Sljivic teaches indicating a burst duration of packets required from the caching server starting at I frames para and wherein the I-frame is in the past at the time of the channel change request in order to present the video stream with a minimized latency after a channel change request. 
	



Claim 10  rejected under 35 U.S.C. 103 as being unpatentable over Cedervall et al. US 2012/0030707 A1 (hereafter Cedervall) and in further view of Eshet; Amit et al. US 8355450 B1 (hereafter Eshet) and in further view of Einarsson; Torbjorn et al. US 20120246690 A1 (hereafter Einarsson) and in further view of Stockhammer; Thomas et al. US 20180316740 A1 (hereafter Stockhammer) and in further view of Ver Steeg; William C. US 20080022320 A1 (hereafter Ver Steeg).
Regarding claim 10, “wherein the generating corrected caching stream data comprises: after receiving all the caching stream data, disabling uncorrected reference time information in the reference time information in the caching stream data, the uncorrected reference time information not being corrected based on the reference time information in the broadcast data” the combination of Cedervall,  Eshet, Einarsson and Stockhammer render obvious that the adjustment/correcting of the caching stream timing is only performed as necessary to synchronize the presentation of media content of a multicast stream. For example, Stockhammer para 118-127 the rate adaptation comprising adjusting buffered content playout time is corrected/adjusted based on MPD data (e.g., “…The playout process is based on the assumption that media data will be present in buffer 294 continuously. If the MPD@suggestedPresentationDelay is present in the MPD, then this value may be used as the presentation delay, PD. If the MPD@suggestedPresentationDelay is not present in the MPD, but the DASH client is expected to consume the service at the live edge, then a suitable presentation delay should be selected). However, wherein the prior art does not use the terms “disabling uncorrected reference time information” as claimed, a person of ordinary skill in the art would have understood the limitation as applying the timing correction only as necessary when viewed in the context of the independent claims and the preceding dependent claims. Furthermore in an analogous art, Ver Steeg teaches the only performing timing correction as necessary (i.e.,  disabling uncorrected reference time information). See VerSteeg para 55 the playout time of a frame is set directly by changing the decode time stamp (DTS) and/or presentation time stamp (PTS) associated with the next frame. The DTS and/or PTS are carried in the single program transport stream. The DTS instructs the decoder as to a target time for removing a frame from the decode buffer and decoding it. The PTS instructs the decoder as to a target time for presenting the decoded frame to the display system; see also Fig. 1 and para 14-21 disclosing an invention for channel change requests including a cache server and a multicast server providing a solution to a timing issue when merging different streams).
	Therefore, it would have been obvious to one or ordinary skill of the art before the effective filing date of the claimed invention to modify Cedervall,  Eshet, Einarsson and Stockhammer for delivering video content related to a channel change request wherein a set-top box device corrects buffered cache stream timing information as necessary by further incorporating known elements of Ver Steeg for delivering video content related to a channel change requests including a cache server and a multicast server providing a solution to correcting a timing issue when merging different streams to be understood as disabling uncorrected reference time information in order to provide synchronization of streams while minimizing latency issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421